EXHIBIT 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 24, 2007, among Southwest Casino Corporation, a Nevada corporation
(the “Company”), and the several purchasers signatory hereto (each such
purchaser, a “Purchaser” and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser (the “Purchase
Agreement”).

The Company and each Purchaser hereby agrees as follows:


1.                                       DEFINITIONS.  CAPITALIZED TERMS USED
AND NOT OTHERWISE DEFINED HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT
SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN THE PURCHASE AGREEMENT.  AS USED IN
THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Advice” shall have the meaning set forth in Section 6(d).

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 120th calendar day following the date hereof
(or, in the event of a “full review” by the Commission, the 150th calendar day
following the date hereof) and, with respect to any additional Registration
Statements which may be required pursuant to Section 3(c), the 90th calendar day
following the latest possible Filing Date; provided, however, that in the event
the Company is notified by the Commission that one of the above Registration
Statements will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Date as to such Registration Statement shall be the
fifth Trading Day following the date on which the Company is so notified if such
date precedes the dates required above.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Event” shall have the meaning set forth in Section 2(b).

“Event Date” shall have the meaning set forth in Section 2(b).

“Filing Date” means, with respect to the initial Registration Statement required
hereunder, the 30th calendar day following the date hereof and, with respect to
any additional Registration Statements which may be required pursuant to Section
3(c), the 100th calendar day following the date on which the Company first
knows, or reasonably should have known that such additional Registration
Statement is required hereunder, but in no event shall a Filing Date with
respect to an additional Registration Statement be sooner that the 100th
calendar day after the Effectiveness Date of a preceding Registration Statement.

1


--------------------------------------------------------------------------------


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

 “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that, commencing on the day following the
effectiveness of the initial Registration Statement filed by the Company
pursuant to Section 2(a) of this Agreement, the definition of Registrable
Securities herein shall include the Placement Agent Shares.

“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by Section
3(c), including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Selling Shareholder Questionnaire” shall have the meaning set forth in Section
3(a).

2


--------------------------------------------------------------------------------



2.                                       SHELF REGISTRATION.


(A)                                  ON OR PRIOR TO EACH FILING DATE, THE
COMPANY SHALL PREPARE AND FILE WITH THE COMMISSION A “SHELF” REGISTRATION
STATEMENT COVERING THE RESALE OF 100% OF THE REGISTRABLE SECURITIES ON SUCH
FILING DATE FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT TO RULE
415, PROVIDED THAT IF 100% OF THE REGISTRABLE SECURITIES NOT PREVIOUSLY
REGISTERED HEREUNDER SHALL EQUAL OR EXCEED 49% OF THE ISSUED AND OUTSTANDING
SHARES OF COMMON STOCK ON THE ACTUAL FILING DATE OF A REGISTRATION STATEMENT
(SUCH AMOUNT, THE “REGISTRATION CAP”), SUCH REGISTRATION STATEMENT SHALL
REGISTER A NUMBER OF SHARES OF COMMON STOCK WHICH IS EQUAL TO THE REGISTRATION
CAP, AND THE REMAINING UNREGISTERED REGISTRABLE SECURITIES SHALL BE SUBJECT TO
SECTION 3(C) UNTIL ALL REGISTRABLE SECURITIES ARE REGISTERED; PROVIDED, HOWEVER,
THAT, AS A REASONABLE RESPONSE TO COMMENTS ON RULE 415 FROM THE COMMISSION AND
UPON 10 DAYS’ PRIOR WRITTEN NOTICE TO EACH HOLDER, THE COMPANY MAY REDUCE THE
REGISTRATION CAP TO ANY PERCENTAGE OF THE ISSUED AND OUTSTANDING SHARES OF
COMMON STOCK BETWEEN 33.0% AND 48.9%; PROVIDED, FURTHER, THAT, UPON THE WRITTEN
REQUEST OF HOLDERS OF AT LEAST 50.1% IN INTEREST OF THE THEN UNREGISTERED
REGISTRABLE SECURITIES, THE COMPANY SHALL USE BEST EFFORTS TO REGISTER AN AMOUNT
OF REGISTRABLE SECURITIES IN EXCESS OF THE THEN REGISTRATION CAP IN ANY
REGISTRATION STATEMENT, AS INDICATED IN SUCH REQUEST.  IN THE EVENT THAT LESS
THAN 100% OF THE REGISTRABLE SECURITIES ARE INCLUDED ON A REGISTRATION
STATEMENT, THE NUMBER OF REGISTRABLE SECURITIES TO BE REGISTERED FOR EACH HOLDER
SHALL BE REDUCED PRO-RATA AMONG ALL HOLDERS AND EACH HOLDER SHALL HAVE THE RIGHT
TO DESIGNATE WHICH OF ITS REGISTRABLE SECURITIES SHALL BE OMITTED FROM THE
INITIAL REGISTRATION STATEMENT.  THE REGISTRATION STATEMENT SHALL BE ON FORM
SB-2 (EXCEPT IF THE COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE
REGISTRABLE SECURITIES ON FORM SB-2, IN WHICH CASE SUCH REGISTRATION SHALL BE ON
ANOTHER APPROPRIATE FORM IN ACCORDANCE HEREWITH) AND SHALL CONTAIN (UNLESS
OTHERWISE DIRECTED BY AT LEAST AN 85% MAJORITY IN INTEREST OF THE HOLDERS)
SUBSTANTIALLY THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.  SUBJECT TO
THE TERMS OF THIS AGREEMENT, THE COMPANY SHALL USE ITS GOOD FAITH COMMERCIALLY
REASONABLE EFFORTS TO CAUSE A REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
UNDER THE SECURITIES ACT AS PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF, BUT
IN ANY EVENT PRIOR TO THE APPLICABLE EFFECTIVENESS DATE, AND SHALL USE ITS GOOD
FAITH COMMERCIALLY REASONABLE EFFORTS TO KEEP SUCH REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL ALL REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN SOLD, OR MAY BE SOLD WITHOUT
VOLUME RESTRICTIONS PURSUANT TO RULE 144(K), AS DETERMINED BY THE COUNSEL TO THE
COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT, ADDRESSED AND
ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE AFFECTED HOLDERS (THE
“EFFECTIVENESS PERIOD”).  THE COMPANY SHALL TELEPHONICALLY REQUEST EFFECTIVENESS
OF A REGISTRATION STATEMENT AS OF 5:00 P.M. (NEW YORK CITY TIME) ON A TRADING
DAY.  THE COMPANY SHALL IMMEDIATELY NOTIFY THE HOLDERS VIA FACSIMILE OR
ELECTRONIC MAIL OF THE EFFECTIVENESS OF A REGISTRATION STATEMENT ON THE SAME
TRADING DAY THAT THE COMPANY TELEPHONICALLY CONFIRMS EFFECTIVENESS WITH THE
COMMISSION, WHICH SHALL BE THE DATE REQUESTED FOR EFFECTIVENESS OF A
REGISTRATION STATEMENT.  THE COMPANY SHALL, BY 9:30 A.M. (NEW YORK CITY TIME) ON
THE TRADING DAY AFTER THE EFFECTIVE DATE (AS DEFINED IN THE PURCHASE AGREEMENT),
FILE A FINAL PROSPECTUS WITH THE COMMISSION AS REQUIRED BY RULE 424.  FAILURE TO
SO NOTIFY THE HOLDER WITHIN 1 TRADING DAY OF SUCH NOTIFICATION OR EFFECTIVENESS
OR FAILURE TO FILE A FINAL PROSPECTUS AS AFORESAID SHALL BE DEEMED AN EVENT
UNDER SECTION 2(B).

3


--------------------------------------------------------------------------------



(B)                                 IF (I) A REGISTRATION STATEMENT IS NOT FILED
ON OR PRIOR TO ITS FILING DATE (IF THE COMPANY FILES A REGISTRATION STATEMENT
WITHOUT AFFORDING THE HOLDERS THE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME
AS REQUIRED BY SECTION 3(A) HEREIN, THE COMPANY SHALL BE DEEMED TO HAVE NOT
SATISFIED THIS CLAUSE (I)), OR (II) THE COMPANY FAILS TO FILE WITH THE
COMMISSION A REQUEST FOR ACCELERATION IN ACCORDANCE WITH RULE 461 PROMULGATED
UNDER THE SECURITIES ACT, WITHIN FIVE TRADING DAYS OF THE DATE THAT THE COMPANY
IS NOTIFIED (ORALLY OR IN WRITING, WHICHEVER IS EARLIER) BY THE COMMISSION THAT
A REGISTRATION STATEMENT WILL NOT BE “REVIEWED,” OR NOT SUBJECT TO FURTHER
REVIEW, OR (III) PRIOR TO ITS EFFECTIVENESS DATE, THE COMPANY FAILS TO FILE A
PRE-EFFECTIVE AMENDMENT AND OTHERWISE RESPOND IN WRITING TO COMMENTS MADE BY THE
COMMISSION IN RESPECT OF SUCH REGISTRATION STATEMENT WITHIN 10 TRADING DAYS
AFTER THE RECEIPT OF COMMENTS BY OR NOTICE FROM THE COMMISSION THAT SUCH
AMENDMENT IS REQUIRED IN ORDER FOR A REGISTRATION STATEMENT TO BE DECLARED
EFFECTIVE, OR (IV) A REGISTRATION STATEMENT FILED OR REQUIRED TO BE FILED
HEREUNDER IS NOT DECLARED EFFECTIVE BY THE COMMISSION BY ITS EFFECTIVENESS DATE,
OR (V) AFTER THE EFFECTIVENESS DATE, A REGISTRATION STATEMENT CEASES FOR ANY
REASON TO REMAIN CONTINUOUSLY EFFECTIVE AS TO ALL REGISTRABLE SECURITIES FOR
WHICH IT IS REQUIRED TO BE EFFECTIVE, OR THE HOLDERS ARE OTHERWISE NOT PERMITTED
TO UTILIZE THE PROSPECTUS THEREIN TO RESELL SUCH REGISTRABLE SECURITIES, FOR
MORE THAN 20 CONSECUTIVE CALENDAR DAYS OR MORE THAN AN AGGREGATE OF 30 CALENDAR
DAYS DURING ANY 12-MONTH PERIOD (WHICH NEED NOT BE CONSECUTIVE CALENDAR DAYS)
(ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS AN “EVENT”, AND FOR PURPOSES OF
CLAUSE (I) OR (IV) THE DATE ON WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF
CLAUSE (II) THE DATE ON WHICH SUCH FIVE TRADING DAY PERIOD IS EXCEEDED, OR FOR
PURPOSES OF CLAUSE (III) THE DATE WHICH SUCH 10 TRADING DAY PERIOD IS EXCEEDED,
OR FOR PURPOSES OF CLAUSE (V) THE DATE ON WHICH SUCH 20 OR 30 CALENDAR DAY
PERIOD, AS APPLICABLE, IS EXCEEDED BEING REFERRED TO AS “EVENT DATE”), THEN, IN
ADDITION TO ANY OTHER RIGHTS THE HOLDERS MAY HAVE HEREUNDER OR UNDER APPLICABLE
LAW, ON EACH SUCH EVENT DATE AND ON EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT
DATE (IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH DATE) UNTIL THE
APPLICABLE EVENT IS CURED, THE COMPANY SHALL PAY TO EACH HOLDER AN AMOUNT IN
CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 1% OF THE
AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO THE PURCHASE AGREEMENT
FOR ANY REGISTRABLE SECURITIES THEN HELD BY SUCH HOLDER (CALCULATED AS IF ALL
CONVERTIBLE SECURITIES HAD BEEN FULLY CONVERTED).  THE PARTIES AGREE THAT (1)
THE COMPANY SHALL NOT BE LIABLE FOR LIQUIDATED DAMAGES UNDER THIS AGREEMENT WITH
RESPECT TO ANY WARRANTS OR WARRANT SHARES, (2) IN NO EVENT SHALL THE COMPANY BE
LIABLE FOR LIQUIDATED DAMAGES UNDER THIS AGREEMENT IN EXCESS OF 1% OF THE
AGGREGATE SUBSCRIPTION AMOUNT OF THE HOLDERS IN ANY 30-DAY PERIOD AND (3) THE
MAXIMUM AGGREGATE LIQUIDATED DAMAGES PAYABLE TO A HOLDER UNDER THIS AGREEMENT
SHALL BE FIVE PERCENT (5%) OF THE AGGREGATE SUBSCRIPTION AMOUNT PAID BY SUCH
HOLDER PURSUANT TO THE PURCHASE AGREEMENT. IF THE COMPANY FAILS TO PAY ANY
PARTIAL LIQUIDATED DAMAGES PURSUANT TO THIS SECTION IN FULL WITHIN SEVEN DAYS
AFTER THE DATE PAYABLE, THE COMPANY WILL PAY INTEREST THEREON AT A RATE OF 18%
PER ANNUM (OR SUCH LESSER MAXIMUM AMOUNT THAT IS PERMITTED TO BE PAID BY
APPLICABLE LAW) TO THE HOLDER, ACCRUING DAILY FROM THE DATE SUCH PARTIAL
LIQUIDATED DAMAGES ARE DUE UNTIL SUCH AMOUNTS, PLUS ALL SUCH INTEREST THEREON,
ARE PAID IN FULL. THE PARTIAL LIQUIDATED DAMAGES PURSUANT TO THE TERMS HEREOF
SHALL APPLY ON A DAILY PRO-RATA BASIS FOR ANY PORTION OF A MONTH PRIOR TO THE
CURE OF AN EVENT.

4


--------------------------------------------------------------------------------



3.                                       REGISTRATION PROCEDURES

In connection with the Company’s registration obligations hereunder, the Company
shall:


(A)                                  NOT LESS THAN FIVE TRADING DAYS PRIOR TO
THE FILING OF EACH REGISTRATION STATEMENT AND NOT LESS THAN 1 TRADING DAY PRIOR
TO THE FILING OF ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO
(INCLUDING ANY DOCUMENT THAT WOULD BE INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE), THE COMPANY SHALL, (I) FURNISH TO EACH HOLDER COPIES OF
ALL SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH DOCUMENTS (OTHER THAN THOSE
INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE) WILL BE SUBJECT TO THE
REVIEW OF SUCH HOLDERS, PROVIDED THAT AS TO ANY PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT, THE COMPANY SHALL ONLY BE
REQUIRED TO PROVIDE THE HOLDERS WITH COPIES OF SUCH DOCUMENTS PRIOR TO THE
FILING THEREOF TO THE EXTENT THAT SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT CONTAINS CHANGES TO THE SELLER STOCKHOLDER OR PLAN OF DISTRIBUTION
SECTIONS, AND (II) CAUSE ITS OFFICERS AND DIRECTORS, COUNSEL AND INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH INQUIRIES AS SHALL BE NECESSARY,
IN THE REASONABLE OPINION OF RESPECTIVE COUNSEL TO EACH HOLDER, TO CONDUCT A
REASONABLE INVESTIGATION WITHIN THE MEANING OF THE SECURITIES ACT. THE COMPANY
SHALL NOT FILE A REGISTRATION STATEMENT OR ANY SUCH PROSPECTUS OR ANY AMENDMENTS
OR SUPPLEMENTS THERETO TO WHICH THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES SHALL REASONABLY OBJECT IN GOOD FAITH, PROVIDED THAT, THE COMPANY IS
NOTIFIED OF SUCH OBJECTION IN WRITING NO LATER THAN 5 TRADING DAYS AFTER THE
HOLDERS HAVE BEEN SO FURNISHED COPIES OF A REGISTRATION STATEMENT OR 1 TRADING
DAY AFTER THE HOLDERS HAVE BEEN SO FURNISHED COPIES OF ANY RELATED PROSPECTUS OR
AMENDMENTS OR SUPPLEMENTS THERETO. EACH HOLDER AGREES TO FURNISH TO THE COMPANY
A COMPLETED QUESTIONNAIRE IN THE FORM ATTACHED TO THIS AGREEMENT AS ANNEX B (A
“SELLING SHAREHOLDER QUESTIONNAIRE”) NOT LESS THAN THREE TRADING DAYS PRIOR TO
THE FILING DATE OR BY THE END OF THE THIRD TRADING DAY FOLLOWING THE DATE ON
WHICH SUCH HOLDER RECEIVES DRAFT MATERIALS IN ACCORDANCE WITH THIS SECTION.


(B)                                 (I) PREPARE AND FILE WITH THE COMMISSION
SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, TO A REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP A REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE
REGISTRABLE SECURITIES FOR THE EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH
THE COMMISSION SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR
RESALE UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE
THE RELATED PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS
SUPPLEMENT (SUBJECT TO THE TERMS OF THIS AGREEMENT), AND AS SO SUPPLEMENTED OR
AMENDED TO BE FILED PURSUANT TO RULE 424; (III) RESPOND AS PROMPTLY AS
REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO
A REGISTRATION STATEMENT OR ANY AMENDMENT THERETO AND PROVIDE AS PROMPTLY AS
REASONABLY POSSIBLE TO THE HOLDERS TRUE AND COMPLETE COPIES OF ALL
CORRESPONDENCE FROM AND TO THE COMMISSION RELATING TO A REGISTRATION STATEMENT
(PROVIDED THAT THE COMPANY MAY EXCISE ANY INFORMATION CONTAINED THEREIN WHICH
WOULD CONSTITUTE MATERIAL NON-PUBLIC INFORMATION AS TO ANY HOLDER WHICH HAS NOT
EXECUTED A CONFIDENTIALITY AGREEMENT WITH THE COMPANY); AND (IV) COMPLY IN ALL
MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE

5


--------------------------------------------------------------------------------



ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY A
REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD IN ACCORDANCE (SUBJECT TO
THE TERMS OF THIS AGREEMENT) WITH THE INTENDED METHODS OF DISPOSITION BY THE
HOLDERS THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT AS SO AMENDED OR IN
SUCH PROSPECTUS AS SO SUPPLEMENTED.


(C)                                  IN THE EVENT THAT THE COMPANY IS UNABLE TO
REGISTER 100% OF THE REGISTRABLE SECURITIES ON A REGISTRATION STATEMENT, AS
CONTEMPLATED BY THE PROVISO REGARDING REGISTRABLE SECURITIES IN SECTION 2(A)
ABOVE, THE COMPANY SHALL FILE, AS SOON AS REASONABLY PRACTICABLE BUT IN NO EVENT
LATER THAN THE APPLICABLE FILING DATE, AN ADDITIONAL REGISTRATION STATEMENT
COVERING THE RESALE BY THE HOLDERS OF AN AMOUNT EQUAL TO THE REGISTRATION CAP,
AS MAY BE ADJUSTED ACCORDING TO THE PROVISO IN SECTION 2(A).  IF, FOLLOWING SUCH
SUBSEQUENT REGISTRATION STATEMENT, THERE ARE ADDITIONAL UNREGISTERED REGISTRABLE
SECURITIES, THE COMPANY SHALL FILE SUBSEQUENT REGISTRATION STATEMENTS PURSUANT
TO THE TERMS OF THIS SECTION 3(C) UNTIL ALL REGISTRABLE SECURITIES ARE
REGISTERED.


(D)                                 NOTIFY THE HOLDERS OF REGISTRABLE SECURITIES
TO BE SOLD (WHICH NOTICE SHALL, PURSUANT TO CLAUSES (III) THROUGH (VI) HEREOF,
BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE
REQUISITE CHANGES HAVE BEEN MADE) AS PROMPTLY AS REASONABLY POSSIBLE (AND, IN
THE CASE OF (I)(A) BELOW, NOT LESS THAN 1 TRADING DAY PRIOR TO SUCH FILING) AND
(IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER THAN
ONE TRADING DAY FOLLOWING THE DAY (I)(A) WHEN A PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT IS PROPOSED
TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE
A “REVIEW” OF SUCH REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS
IN WRITING ON SUCH REGISTRATION STATEMENT; AND (C) WITH RESPECT TO A
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME
EFFECTIVE; (II) OF ANY REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT
OR PROSPECTUS OR FOR ADDITIONAL INFORMATION; (III) OF THE ISSUANCE BY THE
COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT COVERING ANY OR
ALL OF THE REGISTRABLE SECURITIES OR THE INITIATION OF ANY PROCEEDINGS FOR THAT
PURPOSE; (IV) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; (V) OF THE OCCURRENCE OF ANY
EVENT OR PASSAGE OF TIME THAT MAKES THE FINANCIAL STATEMENTS INCLUDED IN A
REGISTRATION STATEMENT INELIGIBLE FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN
A REGISTRATION STATEMENT OR PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT
REQUIRES ANY REVISIONS TO A REGISTRATION STATEMENT, PROSPECTUS OR OTHER
DOCUMENTS SO THAT, IN THE CASE OF A REGISTRATION STATEMENT OR THE PROSPECTUS, AS
THE CASE MAY BE, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; AND (VI) THE OCCURRENCE OR EXISTENCE OF ANY PENDING
CORPORATE DEVELOPMENT WITH RESPECT TO THE COMPANY THAT THE COMPANY BELIEVES MAY
BE MATERIAL AND THAT, IN THE DETERMINATION OF THE COMPANY, MAKES IT NOT IN THE
BEST INTEREST OF THE COMPANY TO ALLOW CONTINUED AVAILABILITY OF A REGISTRATION
STATEMENT OR PROSPECTUS, PROVIDED THAT ANY AND ALL OF SUCH INFORMATION SHALL
REMAIN CONFIDENTIAL TO

6


--------------------------------------------------------------------------------



EACH HOLDER UNTIL SUCH INFORMATION OTHERWISE BECOMES PUBLIC, UNLESS DISCLOSURE
BY A HOLDER IS REQUIRED BY LAW; PROVIDED, FURTHER, THAT NOTWITHSTANDING EACH
HOLDER’S AGREEMENT TO KEEP SUCH INFORMATION CONFIDENTIAL, THE HOLDERS MAKE NO
ACKNOWLEDGEMENT THAT ANY SUCH INFORMATION IS MATERIAL, NON-PUBLIC INFORMATION.


(E)                                  USE ITS GOOD FAITH COMMERCIALLY REASONABLE
EFFORTS TO AVOID THE ISSUANCE OF, OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I)
ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR (II) ANY
SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST PRACTICABLE
MOMENT.


(F)                                    FURNISH TO EACH HOLDER, WITHOUT CHARGE,
AT LEAST ONE CONFORMED COPY OF EACH SUCH REGISTRATION STATEMENT AND EACH
AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE TO THE EXTENT
REQUESTED BY SUCH PERSON, AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH
PERSON (INCLUDING THOSE PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE)
PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


(G)                                 SUBJECT TO THE TERMS OF THIS AGREEMENT, THE
COMPANY HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR
SUPPLEMENT THERETO BY EACH OF THE SELLING HOLDERS IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND
ANY AMENDMENT OR SUPPLEMENT THERETO, EXCEPT AFTER THE GIVING OF ANY NOTICE
PURSUANT TO SECTION 3(D).


(H)                                 THE COMPANY SHALL EFFECT A FILING WITH
RESPECT TO THE PUBLIC OFFERING CONTEMPLATED BY THE REGISTRATION STATEMENT (AN
“ISSUER FILING”) WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.
(“NASD”) CORPORATE FINANCING DEPARTMENT PURSUANT TO NASD RULE 2710(B)(10)(A)(I)
WITHIN ONE TRADING DAY OF THE DATE THAT THE REGISTRATION STATEMENT IS FIRST
FILED WITH THE COMMISSION AND PAY THE FILING FEE REQUIRED BY SUCH ISSUER
FILING.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PURSUE THE
ISSUER FILING UNTIL THE NASD ISSUES A LETTER CONFIRMING THAT IT DOES NOT OBJECT
TO THE TERMS OF THE OFFERING CONTEMPLATED BY THE REGISTRATION STATEMENT.  A COPY
OF THE ISSUER FILING AND ALL RELATED CORRESPONDENCE WITH RESPECT THERETO SHALL
BE PROVIDED TO FWS.


(I)                                     PRIOR TO ANY RESALE OF REGISTRABLE
SECURITIES BY A HOLDER, USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR
QUALIFY OR COOPERATE WITH THE SELLING HOLDERS IN CONNECTION WITH THE
REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM THE REGISTRATION OR
QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR THE RESALE BY THE HOLDER UNDER
THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES
AS ANY HOLDER REASONABLY REQUESTS IN WRITING, TO KEEP EACH REGISTRATION OR
QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD
AND TO DO ANY AND ALL OTHER ACTS OR THINGS REASONABLY NECESSARY TO ENABLE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES COVERED BY EACH
REGISTRATION STATEMENT; PROVIDED, THAT THE COMPANY SHALL NOT BE REQUIRED TO
QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO
QUALIFIED, SUBJECT THE COMPANY TO ANY MATERIAL TAX IN ANY SUCH JURISDICTION
WHERE IT IS NOT THEN SO SUBJECT OR FILE A GENERAL CONSENT TO SERVICE OF PROCESS
IN ANY SUCH JURISDICTION.

7


--------------------------------------------------------------------------------



(J)                                     IF REQUESTED BY THE HOLDERS, COOPERATE
WITH THE HOLDERS TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE
PURSUANT TO A REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE
EXTENT PERMITTED BY THE PURCHASE AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO
ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN
SUCH NAMES AS ANY SUCH HOLDERS MAY REQUEST.


(K)                                  UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY THIS SECTION 3, AS PROMPTLY AS REASONABLY POSSIBLE UNDER THE
CIRCUMSTANCES TAKING INTO ACCOUNT THE COMPANY’S GOOD FAITH ASSESSMENT OF ANY
ADVERSE CONSEQUENCES TO THE COMPANY AND ITS STOCKHOLDERS OF THE PREMATURE
DISCLOSURE OF SUCH EVENT, PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING A
POST-EFFECTIVE AMENDMENT, TO A REGISTRATION STATEMENT OR A SUPPLEMENT TO THE
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS
THEREAFTER DELIVERED, NEITHER A REGISTRATION STATEMENT NOR SUCH PROSPECTUS WILL
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  IF THE
COMPANY NOTIFIES THE HOLDERS IN ACCORDANCE WITH CLAUSES (III) THROUGH (VI) OF
SECTION 3(D) ABOVE TO SUSPEND THE USE OF ANY PROSPECTUS UNTIL THE REQUISITE
CHANGES TO SUCH PROSPECTUS HAVE BEEN MADE, THEN THE HOLDERS SHALL SUSPEND USE OF
SUCH PROSPECTUS.  THE COMPANY WILL USE ITS GOOD FAITH COMMERCIALLY REASONABLE
EFFORTS TO ENSURE THAT THE USE OF THE PROSPECTUS MAY BE RESUMED AS PROMPTLY AS
IS PRACTICABLE.  THE COMPANY SHALL BE ENTITLED TO EXERCISE ITS RIGHT UNDER THIS
SECTION 3(K) TO SUSPEND THE AVAILABILITY OF A REGISTRATION STATEMENT AND
PROSPECTUS, SUBJECT TO THE PAYMENT OF PARTIAL LIQUIDATED DAMAGES PURSUANT TO
SECTION 2(B), FOR A PERIOD NOT TO EXCEED 60 CALENDAR DAYS (WHICH NEED NOT BE
CONSECUTIVE DAYS) IN ANY 12 MONTH PERIOD.


(L)                                     COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION.


(M)                               THE COMPANY MAY REQUIRE EACH SELLING HOLDER TO
FURNISH TO THE COMPANY A CERTIFIED STATEMENT AS TO THE NUMBER OF SHARES OF
COMMON STOCK BENEFICIALLY OWNED BY SUCH HOLDER AND, IF REQUIRED BY THE
COMMISSION, THE NATURAL PERSONS THEREOF THAT HAVE VOTING AND DISPOSITIVE CONTROL
OVER THE SHARES. DURING ANY PERIODS THAT THE COMPANY IS UNABLE TO MEET ITS
OBLIGATIONS HEREUNDER WITH RESPECT TO THE REGISTRATION OF THE REGISTRABLE
SECURITIES SOLELY BECAUSE ANY HOLDER FAILS TO FURNISH SUCH INFORMATION WITHIN
THREE TRADING DAYS OF THE COMPANY’S REQUEST, ANY LIQUIDATED DAMAGES THAT ARE
ACCRUING AT SUCH TIME AS TO SUCH HOLDER ONLY SHALL BE TOLLED AND ANY EVENT THAT
MAY OTHERWISE OCCUR SOLELY BECAUSE OF SUCH DELAY SHALL BE SUSPENDED AS TO SUCH
HOLDER ONLY, UNTIL SUCH INFORMATION IS DELIVERED TO THE COMPANY.


4.                                       REGISTRATION EXPENSES.  ALL FEES AND
EXPENSES INCIDENT TO THE PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE
COMPANY SHALL BE BORNE BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES
ARE SOLD PURSUANT TO A REGISTRATION STATEMENT.  THE FEES AND EXPENSES REFERRED
TO IN THE FOREGOING SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL
REGISTRATION AND FILING FEES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES)
(A) WITH RESPECT TO FILINGS REQUIRED TO BE MADE WITH ANY TRADING MARKET ON WHICH
THE COMMON STOCK IS THEN LISTED FOR TRADING, (B)

8


--------------------------------------------------------------------------------



IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS REASONABLY
AGREED TO BY THE COMPANY IN WRITING (INCLUDING, WITHOUT LIMITATION, FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY IN CONNECTION WITH BLUE SKY
QUALIFICATIONS OR EXEMPTIONS OF THE REGISTRABLE SECURITIES) AND (C) IF NOT
PREVIOUSLY PAID BY THE COMPANY IN CONNECTION WITH AN ISSUER FILING, WITH RESPECT
TO ANY FILING THAT MAY BE REQUIRED TO BE MADE BY ANY BROKER THROUGH WHICH A
HOLDER INTENDS TO MAKE SALES OF REGISTRABLE SECURITIES WITH NASD REGULATION,
INC. PURSUANT TO THE NASD RULE 2710, SO LONG AS THE BROKER IS RECEIVING NO MORE
THAN A CUSTOMARY BROKERAGE COMMISSION IN CONNECTION WITH SUCH SALE, (II)
PRINTING EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES OF PRINTING
CERTIFICATES FOR REGISTRABLE SECURITIES), (III) MESSENGER, TELEPHONE AND
DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (V)
SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY SO DESIRES SUCH INSURANCE,
AND (VI) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE COMPANY IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  IN ADDITION, THE COMPANY SHALL BE RESPONSIBLE FOR ALL OF ITS
INTERNAL EXPENSES INCURRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR
ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT AND THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE AS REQUIRED HEREUNDER. IN NO EVENT SHALL THE COMPANY BE
RESPONSIBLE FOR ANY BROKER OR SIMILAR COMMISSIONS OF ANY HOLDER OR, EXCEPT TO
THE EXTENT PROVIDED FOR IN THE TRANSACTION DOCUMENTS, ANY LEGAL FEES OR OTHER
COSTS OF THE HOLDERS.


5.                                       INDEMNIFICATION.


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY SHALL, NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND
HOLD HARMLESS EACH HOLDER, THE OFFICERS, DIRECTORS, MEMBERS, PARTNERS, AGENTS,
BROKERS (INCLUDING BROKERS WHO OFFER AND SELL REGISTRABLE SECURITIES AS
PRINCIPAL AS A RESULT OF A PLEDGE OR ANY FAILURE TO PERFORM UNDER A MARGIN CALL
OF COMMON STOCK), INVESTMENT ADVISORS AND EMPLOYEES (AND ANY OTHER PERSONS WITH
A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES, NOTWITHSTANDING
A LACK OF SUCH TITLE OR ANY OTHER TITLE) OF EACH OF THEM, EACH PERSON WHO
CONTROLS ANY SUCH HOLDER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
OR SECTION 20 OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, MEMBERS,
SHAREHOLDERS, PARTNERS, AGENTS AND EMPLOYEES (AND ANY OTHER PERSONS WITH A
FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES, NOTWITHSTANDING A
LACK OF SUCH TITLE OR ANY OTHER TITLE)OF EACH SUCH CONTROLLING PERSON, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES) AND EXPENSES (COLLECTIVELY, “LOSSES”), AS INCURRED, ARISING OUT
OF OR RELATING TO (1) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN A REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF PROSPECTUS
OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR
ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
(IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING, OR (2)
ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT,
EXCHANGE ACT OR ANY STATE SECURITIES LAW, OR ANY RULE OR REGULATION THEREUNDER,
IN CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (I) SUCH UNTRUE STATEMENTS OR
OMISSIONS

9


--------------------------------------------------------------------------------



ARE BASED SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO
THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH
INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF
DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED
IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE IN A REGISTRATION STATEMENT, SUCH
PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
(IT BEING UNDERSTOOD THAT THE HOLDER HAS APPROVED ANNEX A HERETO FOR THIS
PURPOSE), (II) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN
SECTION 3(D)(III)-(VI), THE USE BY SUCH HOLDER OF AN OUTDATED OR DEFECTIVE
PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH HOLDER IN WRITING THAT THE
PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF
THE ADVICE CONTEMPLATED IN SECTION 6(D) OR (III) SUCH HOLDER ENGAGED IN WILLFUL
MISCONDUCT.  THE COMPANY SHALL NOTIFY THE HOLDERS PROMPTLY OF THE INSTITUTION,
THREAT OR ASSERTION OF ANY PROCEEDING ARISING FROM OR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OF WHICH THE COMPANY IS AWARE.


(B)                                 INDEMNIFICATION BY HOLDERS. EACH HOLDER
SHALL, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE
EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH
CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ALL LOSSES, AS INCURRED, TO THE EXTENT ARISING OUT OF OR BASED SOLELY
UPON: (X) SUCH HOLDER’S FAILURE TO COMPLY WITH THE PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT OR (Y) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, ANY PROSPECTUS, OR
ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY
PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING (I) TO THE EXTENT, BUT ONLY TO THE EXTENT,
THAT SUCH UNTRUE STATEMENT OR OMISSION IS CONTAINED IN ANY INFORMATION SO
FURNISHED IN WRITING BY SUCH HOLDER TO THE COMPANY SPECIFICALLY FOR INCLUSION IN
SUCH REGISTRATION STATEMENT OR SUCH PROSPECTUS OR (II) TO THE EXTENT THAT SUCH
INFORMATION RELATES TO SUCH HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF
REGISTRABLE SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING BY
SUCH HOLDER EXPRESSLY FOR USE IN A REGISTRATION STATEMENT (IT BEING UNDERSTOOD
THAT THE HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE), SUCH PROSPECTUS
OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (III) IN
THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN SECTION
3(D)(III)-(VI), THE USE BY SUCH HOLDER OF AN OUTDATED OR DEFECTIVE PROSPECTUS
AFTER THE COMPANY HAS NOTIFIED SUCH HOLDER IN WRITING THAT THE PROSPECTUS IS
OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF THE ADVICE
CONTEMPLATED IN SECTION 6(D).  IN NO EVENT SHALL THE LIABILITY OF ANY SELLING
HOLDER HEREUNDER BE GREATER IN AMOUNT THAN THE DOLLAR AMOUNT OF THE NET PROCEEDS
RECEIVED BY SUCH HOLDER UPON THE SALE OF THE REGISTRABLE SECURITIES GIVING RISE
TO SUCH INDEMNIFICATION OBLIGATION.


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF
ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO
INDEMNITY HEREUNDER (AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY THE PERSON FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING
PARTY”) IN WRITING, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME
THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY

10


--------------------------------------------------------------------------------



SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL FEES AND EXPENSES
INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT THE FAILURE OF ANY
INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY
OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY)
TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW)
THAT SUCH FAILURE SHALL HAVE PREJUDICED THE INDEMNIFYING PARTY.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party, provided that the Indemnified Party shall promptly reimburse
the Indemnifying Party for that portion of such fees and expenses applicable to
such actions for which such Indemnified Party is judicially determined to be not
entitled to indemnification hereunder.


(D)                                 CONTRIBUTION.  IF THE INDEMNIFICATION UNDER
SECTION 5(A) OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY OR INSUFFICIENT TO
HOLD AN INDEMNIFIED PARTY HARMLESS FOR ANY LOSSES, THEN EACH INDEMNIFYING PARTY
SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY, IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS,
STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY
AND INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR OMISSION

11


--------------------------------------------------------------------------------



OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR
PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT
TO THE LIMITATIONS SET FORTH IN THIS AGREEMENT, ANY REASONABLE ATTORNEYS’ OR
OTHER FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY PROCEEDING
TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR EXPENSES
IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO SUCH PARTY
IN ACCORDANCE WITH ITS TERMS.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.                                       MISCELLANEOUS.


(A)                                  REMEDIES.  IN THE EVENT OF A BREACH BY THE
COMPANY OR BY A HOLDER OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT, EACH HOLDER OR THE COMPANY, AS THE CASE MAY BE, IN ADDITION TO BEING
ENTITLED TO EXERCISE ALL RIGHTS GRANTED BY LAW AND UNDER THIS AGREEMENT,
INCLUDING RECOVERY OF DAMAGES, SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS
RIGHTS UNDER THIS AGREEMENT.  THE COMPANY AND EACH HOLDER AGREE THAT MONETARY
DAMAGES WOULD NOT PROVIDE ADEQUATE COMPENSATION FOR ANY LOSSES INCURRED BY
REASON OF A BREACH BY IT OF ANY OF THE PROVISIONS OF THIS AGREEMENT AND HEREBY
FURTHER AGREES THAT, IN THE EVENT OF ANY ACTION FOR SPECIFIC PERFORMANCE IN
RESPECT OF SUCH BREACH, IT SHALL NOT ASSERT OR SHALL WAIVE THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


(B)                                 NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AS
SET FORTH ON SCHEDULE 6(B) ATTACHED HERETO OR IN CONNECTION WITH ISSUANCES
CONTEMPLATED BY CLAUSE (E) UNDER THE DEFINITION OF EXEMPT ISSUANCE IN THE
PURCHASE AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS SECURITY HOLDERS (OTHER
THAN THE HOLDERS IN SUCH CAPACITY PURSUANT HERETO) MAY INCLUDE SECURITIES OF THE
COMPANY IN THE INITIAL REGISTRATION STATEMENT OTHER THAN THE REGISTRABLE
SECURITIES.  THE COMPANY SHALL NOT FILE ANY OTHER REGISTRATION STATEMENTS UNTIL
THE INITIAL REGISTRATION STATEMENT REQUIRED HEREUNDER IS DECLARED EFFECTIVE BY
THE COMMISSION, PROVIDED THAT THIS SECTION 6(B) SHALL NOT PROHIBIT THE COMPANY
FROM FILING AMENDMENTS TO REGISTRATION STATEMENTS FILED PRIOR TO THE DATE OF
THIS AGREEMENT.

12


--------------------------------------------------------------------------------



(C)                                  COMPLIANCE.  EACH HOLDER COVENANTS AND
AGREES THAT IT WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT AS APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE
SECURITIES PURSUANT TO A REGISTRATION STATEMENT.


(D)                                 DISCONTINUED DISPOSITION.  BY ITS
ACQUISITION OF REGISTRABLE SECURITIES, EACH HOLDER AGREES THAT, UPON RECEIPT OF
A NOTICE FROM THE COMPANY OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED
IN SECTION 3(D), SUCH HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH
REGISTRABLE SECURITIES UNDER A REGISTRATION STATEMENT UNTIL IT IS ADVISED IN
WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS
(AS IT MAY HAVE BEEN SUPPLEMENTED OR AMENDED) MAY BE RESUMED.  THE COMPANY WILL
USE ITS GOOD FAITH COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT THE USE OF THE
PROSPECTUS MAY BE RESUMED AS PROMPTLY AS IT PRACTICABLE.  THE COMPANY AGREES AND
ACKNOWLEDGES THAT ANY PERIODS DURING WHICH THE HOLDER IS REQUIRED TO DISCONTINUE
THE DISPOSITION OF THE REGISTRABLE SECURITIES HEREUNDER SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 2(B).


(E)                                  PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME
DURING THE EFFECTIVENESS PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT
COVERING ALL OF THE REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO
PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN
OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT
OF ANY OF ITS EQUITY SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS
PROMULGATED UNDER THE SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO
EQUITY SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY
ENTITY OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN CONNECTION WITH THE STOCK
OPTION OR OTHER EMPLOYEE BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH
HOLDER A WRITTEN NOTICE OF SUCH DETERMINATION AND, IF WITHIN FIFTEEN DAYS AFTER
THE DATE OF SUCH NOTICE, ANY SUCH HOLDER SHALL SO REQUEST IN WRITING, THE
COMPANY SHALL INCLUDE IN SUCH REGISTRATION STATEMENT ALL OR ANY PART OF SUCH
REGISTRABLE SECURITIES SUCH HOLDER REQUESTS TO BE REGISTERED; PROVIDED, HOWEVER,
THAT, THE COMPANY SHALL NOT BE REQUIRED TO REGISTER ANY REGISTRABLE SECURITIES
PURSUANT TO THIS SECTION 6(E) THAT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144(K) PROMULGATED UNDER THE SECURITIES ACT OR THAT ARE THE SUBJECT OF A THEN
EFFECTIVE REGISTRATION STATEMENT.


(F)                                    AMENDMENTS AND WAIVERS. THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE COMPANY AND HOLDERS OF AT LEAST 50.1% OF THE THEN OUTSTANDING
REGISTRABLE SECURITIES.  NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO
DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES
EXCLUSIVELY TO THE RIGHTS OF HOLDERS AND THAT DOES NOT DIRECTLY OR INDIRECTLY
AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY HOLDERS OF ALL OF THE
REGISTRABLE SECURITIES TO WHICH SUCH WAIVER OR CONSENT RELATES; PROVIDED,
HOWEVER, THAT THE PROVISIONS OF THIS SENTENCE MAY NOT BE AMENDED, MODIFIED, OR
SUPPLEMENTED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE IMMEDIATELY
PRECEDING SENTENCE.


(G)                                 NOTICES. ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE DELIVERED AS SET FORTH IN THE PURCHASE AGREEMENT.

13


--------------------------------------------------------------------------------



(H)                                 SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS
OF EACH OF THE PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER. THE
COMPANY MAY NOT ASSIGN ITS RIGHTS (EXCEPT BY MERGER) OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE HOLDERS OF THE THEN-OUTSTANDING
REGISTRABLE SECURITIES. EACH HOLDER MAY ASSIGN THEIR RESPECTIVE RIGHTS HEREUNDER
IN THE MANNER AND TO THE PERSONS AS PERMITTED UNDER THE PURCHASE AGREEMENT.


(I)                                     NO INCONSISTENT AGREEMENTS. NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENTERED, AS OF THE DATE HEREOF, NOR
SHALL THE COMPANY OR ANY OF ITS SUBSIDIARIES, ON OR AFTER THE DATE OF THIS
AGREEMENT, ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES, THAT WOULD
HAVE THE EFFECT OF IMPAIRING THE RIGHTS GRANTED TO THE HOLDERS IN THIS AGREEMENT
OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.  EXCEPT AS SET FORTH ON
SCHEDULE 6(I), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS PREVIOUSLY
ENTERED INTO ANY AGREEMENT GRANTING ANY REGISTRATION RIGHTS WITH RESPECT TO ANY
OF ITS SECURITIES TO ANY PERSON THAT HAVE NOT BEEN SATISFIED IN FULL.


(J)                                     EXECUTION AND COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN
TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL BECOME
EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE
OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT SIGN THE SAME
COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE, SUCH SIGNATURE
SHALL CREATE A VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE
BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH
FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


(K)                                  GOVERNING LAW.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THE PURCHASE AGREEMENT.


(L)                                     CUMULATIVE REMEDIES.  THE REMEDIES
PROVIDED HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER REMEDIES PROVIDED
BY LAW.


(M)                               SEVERABILITY. IF ANY TERM, PROVISION, COVENANT
OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO
BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS,
PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND
THE PARTIES HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND
EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT
AS THAT CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS
HEREBY STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY
WOULD HAVE EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS
WITHOUT INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL,
VOID OR UNENFORCEABLE.

14


--------------------------------------------------------------------------------



(N)                                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT, AND SHALL
NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.


(O)                                 INDEPENDENT NATURE OF HOLDERS’ OBLIGATIONS
AND RIGHTS.  THE OBLIGATIONS OF EACH HOLDER HEREUNDER ARE SEVERAL AND NOT JOINT
WITH THE OBLIGATIONS OF ANY OTHER HOLDER HEREUNDER, AND NO HOLDER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
HOLDER HEREUNDER.  NOTHING CONTAINED HEREIN OR IN ANY OTHER AGREEMENT OR
DOCUMENT DELIVERED AT ANY CLOSING, AND NO ACTION TAKEN BY ANY HOLDER PURSUANT
HERETO OR THERETO, SHALL BE DEEMED TO CONSTITUTE THE HOLDERS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE HOLDERS ARE IN ANY WAY ACTING IN CONCERT WITH RESPECT TO
SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH
HOLDER SHALL BE ENTITLED TO PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT
LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER HOLDER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

SOUTHWEST CASINO CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:  Thomas E. Fox

 

 

 

Title:  President

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]


--------------------------------------------------------------------------------


[SIGNATURE PAGE OF HOLDERS TO SWCC RRA]

 

Name of Holder:

 

 

 

 

 

Signature of Authorized Signatory of Holder:

 

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

[SIGNATURE PAGES CONTINUE]

17


--------------------------------------------------------------------------------


ANNEX A

Plan of Distribution

Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the OTC Bulletin Board
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions.  These sales may be at fixed or negotiated
prices.  A Selling Stockholder may use any one or more of the following methods
when selling shares:

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  settlement of short sales entered into after the effective
date of the registration statement of which this prospectus is a part;

·                  broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share;

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

·                  a combination of any such methods of sale; or

·                  any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

18


--------------------------------------------------------------------------------


In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups that, in the
aggregate, would exceed eight percent (8%).

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus that qualify for sale pursuant to Rule
144 under the Securities Act may be sold under Rule 144 rather than under this
prospectus.  There is no underwriter or coordinating broker acting in connection
with the proposed sale of the resale shares by the Selling Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect.  The resale shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation

19


--------------------------------------------------------------------------------


M, prior to the commencement of the distribution.  In addition, the Selling
Stockholders will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder, including Regulation M, which may limit
the timing of purchases and sales of shares of the common stock by the Selling
Stockholders or any other person.  We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).

20


--------------------------------------------------------------------------------


Annex B

SOUTHWEST CASINO CORPORATION

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Southwest Casino Corporation, a Nevada corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed.  A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

21


--------------------------------------------------------------------------------


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.                                      Name.

(a)                                  Full Legal Name of Selling Securityholder

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities are held:

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

2.  Address for Notices to Selling Securityholder:

 

 

 

Telephone:

Fax:

Contact Person:

3.  Broker-Dealer Status:

(a)                                  Are you a broker-dealer?

Yes   o                                No   o

(b)                                 If “yes” to Section 3(a), did you receive
your Registrable Securities as compensation for investment banking services to
the Company?

Yes   o                                No   o

22


--------------------------------------------------------------------------------


Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

(c)                                  Are you an affiliate of a broker-dealer?

Yes   o                                No   o

(d)                                 If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

Yes   o                                No   o

Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

4.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

(a)                                  Type and Amount of other securities
beneficially owned by the Selling Securityholder:

 

 

5.  Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

23


--------------------------------------------------------------------------------


The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

24


--------------------------------------------------------------------------------